Citation Nr: 0906880	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  98-16 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and Dr. R. F.


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel




INTRODUCTION

The Veteran had active service from May 1966 to May 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA), which denied 
service connection for PTSD.

In a December 2003 decision, the Board denied the Veteran's 
claim of service connection for PTSD.  The Veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (hereinafter, "the Court"). In a February 
2005 Order, the Court vacated the December 2003 Board 
decision, and remanded the case to the Board for further 
proceedings consistent with a February 2005 Joint Motion for 
Remand.  In January 2006, the Board remanded the case for 
further development as required by the Joint Motion for 
Remand, and in particular, to obtain stressor verification 
from the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR).  In this regard, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed.  


FINDINGS OF FACT

1.  Although the Veteran did not engage in direct combat with 
the enemy, he was stationed at Qui Nhon, Vietnam, Army Post, 
during a period when that location sustained enemy mortar 
fire attacks. 

2.  Medical opinions by the Veteran's treating private 
providers which link the Veteran's diagnosis of PTSD to the 
reported stressors that are confirmed to have occurred on the 
base where was stationed, place the medical evidence at least 
in equipoise to warrant a finding that the Veteran's PTSD is 
linked to in-service stressors. 


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the 
criteria for service connection for PTSD are met.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.306, 4.125 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2008).  As the decision below is 
favorable to the claim of entitlement to service connection 
for PTSD, the need for any further action under the VCAA is 
moot, and discussion of the duties to assist and notify a 
claimant is not required.  

Applicable law and regulations

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Alternatively, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  PTSD is not defined by statute or 
regulation as a "chronic" disease for which service 
connection may be presumed, so no presumption of service 
connection applies to this appeal.

In order for a claim to be granted, there must be competent 
evidence of current disability (established by medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (established by lay or medical evidence); 
and of a nexus between the in-service injury or disease and 
the current disability (established by medical evidence).  
See generally Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied sub nom. Epps v. West, 18 S. Ct. 2348 (1998); 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  Medical evidence is required 
to prove the existence of a current disability and to fulfill 
the nexus requirement.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.

If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran 's 
testimony, by itself, cannot, as a matter of law, establish 
the occurrence of a non-combat stressor.  Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Moreover, a medical opinion 
diagnosing PTSD does not suffice to verify the occurrence of 
the claimed in-service stressors.  Cohen v. Brown, 10 Vet. 
App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996).  

When there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt. 38 U.S.C.A. 
§ 5107 (West 2002).


Factual background and analysis

The Veteran contends he has PTSD as the result of events from 
service.  Specifically, he asserts that while stationed in 
Qui Nhon, Vietnam, in February 1967, his unit came under 
mortar attack; he states he witnessed deaths and injuries.  
His official service records confirm that he served in the 
Republic of Vietnam from February 1967 to February 1968.  The 
military occupational specialty listed in his personnel 
records reflects that the Veteran was an ammunition storage 
specialist.  His DD Form 214 shows that he received a NDSM, 
MKM M-14, VCM, and VSM 1 O/S Bar.  The service records 
disclose no indication of combat awards or citations, or 
medals given for combat.  Therefore, his testimony and 
statements alone do not establish the occurrence of his 
claimed in-service stressors.  However, as further discussed 
below, the Veteran's stressors have been independently 
verified through the Joint Services Records Research Center 
(JSRRC).   

In particular, the Board is in receipt of copies of entries 
in the Daily Staff Journal (DJ) for the Qui Nhon Post during 
the relevant period, that is, while the Veteran was stationed 
there.  The DJ confirms that the Qui Nhon base came under 
enemy mortar attack during this period; several injuries were 
reported as a result of the attack.  In light of the 
foregoing information, the Board accepts that the Veteran's 
base came under attack and that he witnessed resulting 
injuries.  Indeed, there does not need to be collaboration of 
every detail of the veteran's account. See Pentacost v. 
Principi, 16 Vet. App. 124 (2002).  

As a verified stressor has been established, the sole 
question remaining is whether the evidence shows a current 
PTSD diagnosis linked to the verified stressor.  In this 
regard, the most recent documentation of PTSD is found in a 
February 2007 private medical report from Dr. Freytes, a 
psychiatrist who has treated the Veteran for this disorder 
for more than 20 years.  The record is otherwise replete with 
private treatment records, from multiple doctors, documenting 
treatment for and diagnoses of PTSD since 1995.  

The Board observes that there is a contrary VA opinion of 
record regarding the Veteran's PTSD diagnosis.  Specifically, 
a January 2008 VA examiner found that while the Veteran met 
the DSM-IV stressor criteria for PTSD, he failed to meet its 
symptom criteria for persistent avoidance and hyper arousal.  
In this regard, the Board finds the numerous PTSD diagnoses 
provided by the Veteran's private treating doctors, who have 
the greatest familiarity with his mental health history, to 
be more probative of the Veteran's condition than that of the 
VA examiner's.  Indeed, the private medical records show that 
the Veteran has consistently displayed both avoidance and 
hyperarousal symptoms, including irritability, insomnia, and 
avoiding thoughts about the war.  Based on the foregoing, the 
Board finds the Veteran has established a current PTSD 
diagnosis, as required under 38 C.F.R. § 4.125(a).

As for the remaining element required for service connection, 
the Board finds that there is sufficient medical evidence 
linking the diagnosed PTSD to the Veteran's verified 
stressor.  Specifically, the diagnoses of PTSD rendered by 
his treating psychiatrist, Dr. Freytes, were based on the 
Veteran's reported war experiences that have since been 
verified.  In an August 1995 psychiatric evaluation, after 
the Veteran described his in-service stressors, Dr. Freytes 
noted that he suffered from chronic PTSD, manifested by 
recurrent, distressing recollections of war events.  This was 
again confirmed in a February 2003 psychiatric medical 
report, in which Dr. Freytes specifically diagnosed the 
Veteran with PTSD based on his war experiences.  The Board is 
also in receipt of a November 2005 private opinion rendered 
by a clinical psychologist who, after reviewing the claims 
file, concurred that the Veteran's described trauma in 
Vietnam caused his PTSD.  Based on these opinions, and 
resolving any doubt in his favor, a nexus between the 
Veteran's PTSD and verified stressor is established. 

In sum, the stressors described by the Veteran have been 
verified and the medical evidence establishing a current PTSD 
diagnosis is at least in equipoise. Additionally, the medical 
evidence, which includes statements from the Veteran's 
treating psychiatrist and a clinical psychologist, shows that 
the Veteran's PTSD is etiologically related to his service in 
Vietnam.  By law, reasonable doubt must be resolved in the 
veteran's favor. 38 U.S.C.A. § 5107(b).  Thus, resolving 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for PTSD is warranted.


ORDER

Entitlement to service connection for PTSD is granted. 





____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


